Title: To Thomas Jefferson from Joshua Johnson, 2 July 1791
From: Johnson, Joshua
To: Jefferson, Thomas


London, 2 July 1791. His last, 31 May, went by Sterett on New York packet. On 29th ult. he received TJ’s two letters of 13 May; those enclosed have been delivered. To his other he will reply in a few days, “tho’ … I must confess that I began to consider your silence, neglect; or that my communications were not worth attention.” But, doubts removed, he informs TJ that Thomas Walpole, minister to the Palatine Elector, was offered appointment of minister to U.S. but, on advice of friends, declined it. George Hammond, late secretary to Lord St. Helens, ambassador to Spain, “was appointed two or three days ago, and I understand, is to go out very soon.” TJ may know something of him: “he is the son of Mr. Hammond of Hull, and was with David Hartley. Esq., when he was sent to negotiate with the American Commissioners at Paris; I know nothing of his Character, or abilities, more than that I hear he is a heavy man.”
Preparations for war are still going on, “and the trouble, and Vexation I have had with our Seamen &ca. is infinite beyond any conception. Notwithstanding all this, many think it will end in nothing.” He would write fuller, but is pressed by the captain.
